Buchanan, Y. C.
Edward T. Snead, father of John Snead, a boy fourteen years of age, seeks the custody of his son, who ran away to *419the home of Harrison Snead, an elder brother, aged twenty-six. .Resistance is made on the ground that the father keeps the boy from school, and overworks and underfeeds him. The testimony in this regard was not deniel by the father, and it is obvious that the boy has had but the most meagre school attendance, though he does not show much evidence of under-nourishment.
I think the boy’s welfare would best be served by awarding his custody to the respondent, who is sending him to school and Sunday school, and willing to undertake the responsibility of bis bringing up. I am, however, inclined to think he will be better off, after the close of the school, on the farm than here in the city, and the order may provide for possession to be given to the father during the school summer vacation, provided bond of one thousand dollars ($1,000) be given conditioned for the return of the. boy in September, and further conditioned to protect the boy from overwork and under-nourishment during the summer.